Case 3:20-cv-00210-BAS-AHG Document 11 Filed 03/10/20 PagelD.122 Page 1of1

     

() United States District Court
87 SOUTHERN DISTRICT OF CALIFORNIA

ASHLEY NICHOLS, individually and on behalf of all

 

 

others similarly situated, _ Case No, 3:20-CV-00210-BAS-AHG
Plaintiff, SSS
Vv. PRO HAC VICE APPLICATION
ASSURANCE IQ, INC. d/b/a MedicarePlan.com;
and DOES 1-100, inclusive, Defendant. ASSURANCE 1Q, INC.
Party Represented
I, NATHAN L. GARROWAY hereby petition the above entitled court to permit me

 

(Applicant)
to appear and participate in this case and in support of petition state:
My firm name: _ DENTONS US LLP
Street address: 303 PEACHTREE STREET, N.E. SUITE 5300
City, State, ZIP: ATLANTA, GEORGIA 30308

Phone number: (404) 527-4000

 

 

 

Email: nathan.garroway@dentons.com
Thaton 2/27/06 I was admitted to practice before U.S. District Court ND of Georgia
(Date) (Name of Court)

and am currently in good standing and eligible to practice in said court,
that I am not currently suspended or disbarred in any other court, and
thatI [ have) have not) concurrently or within the year preceding this application made

any pro hac vice application to this court.
(if previous application made, complete the following)

Title of case Struyk v. Cingular Wireless
Case Number 3:07-CV-1314 Date of Application 10/2/07

Application: [Granted [1] Denied

I declare under penalty of perjury that the foregoing is true and PINS
: ye

* (Signature of Applicant) /
DESIGNATION OF LOCAL COUNSEL

I hereby designate the below named as associate local counsel.

 

 

 

 

LAURA LEIGH GEIST (SBN 180826) (415) 882-5000
(Name) (Telephone)

DENTONS US LLP
(Firm)

1999 HARRISON STREET, SUITE 1300, OAKLAND, CA 94612

(Street) (City) WN ex (Zip code)

(Signature of Applicant)

  
  

I hereby consent to the above designation.

   
  

(Signature of Designed’ Attorney)
